348DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 1-18 are presented for examination.  This office action is in response to the application filed on 11/4/2021.

Any objections or rejections made in the previous office action which are not specifically repeated below are withdrawn.

Information Disclosure Statement
Applicants are reminded of the duty to disclose information under 37 CFR 1.56.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (Kim) US Patent Application No. 2015/0106551 in view of Harari et al. (Harari) US Patent Application No. 2014/0250348.
As to claim 1, Kim discloses a memory system (Fig. 1) comprising: a memory device (Fig. 1 Ref. 10) including a plurality memory blocks (Fig. 4 multiple physical addresses reads on this limitation); and a controller (Fig. 1 ref. 1000) configured to determine a data attribute (para [0036] hot attribute or cold attribute) regarding a piece of data stored in a memory block among the plurality of memory blocks based on frequency of accessing the piece of data(para [0036] hot attribute or cold attribute and “A hot attribute indicates that the number of write requests for the mapped address is relatively high, and a cold attribute indicates that the number of write requests for the mapped address is relatively low”), associate the data attribute with a logical address (para [0007] a logical address received from a host) for the piece of data. 
However, Kim does not specifically disclose transmit the data attribute associated with the logical address to an external device.
Harari discloses transmit the data attribute associated with the logical address to an external device (para [0067] host “The status module 760 allows for this information to be tracked and presented to the host 720 so that the host 720 may make any desired adjustments in how or where data is sent or requested to memory. The host 720 may also use this status to trigger some other proactive or preventative operation, such as wear leveling”) for the purpose of increasing data access speed and reliability. 
One of ordinary skill in the memory art familiar with Kim and looking at Harari would have recognized that the memory access performance of Kim would have been enhanced by including transmit the data attribute associated with the logical address to 
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate transmit the data attribute associated with the logical address to an external device as taught by Harari into the system of Kim for the advantages stated above.

As to claim 2, Kim and Harari disclose the invention as claimed above.  Kim further discloses wherein the data attribute is determined based on the  frequency (para [0036] A hot attribute indicates that the number of write requests for the mapped address is relatively high, and a cold attribute indicates that the number of write requests for the mapped address is relatively low) of accessing the piece of data during a set period (para [0021] write leveling operation) after the piece of data is stored in the memory device, and wherein the data attribute is determined as one of a hot attribute and a cold attribute (para [0036] hot attribute or cold attribute).

As to claim 3, Kim and Harari disclose the invention as claimed above.  Kim further discloses wherein the data attribute is determined based on a frequency (para [0036] A hot attribute indicates that the number of write requests for the mapped address is relatively high, and a cold attribute indicates that the 
As to claim 4, Kim and Harari disclose the invention as claimed above.  Kim further discloses wherein the controller is configured to count the number of read, write, and erase operations (para [0027] a read command or a writ command) corresponding to the logical address and determine the data attribute (para [0036] hot attribute or cold attribute) based on the counted number (para [0033] write count). 
As to claim 5, Kim and Harari disclose the invention as claimed above.  Kim further discloses wherein the controller is configured to determine that the data attribute is hot when the counted number is greater than or equal to a reference value, and the data attribute is cold when the counted number is less than the reference value (para [0036] A hot attribute indicates that the number of write requests for the mapped address is relatively high, and a cold attribute indicates that the number of write requests for the mapped address is relatively low). 
As to claim 6, Kim and Harari disclose the invention as claimed above.  Harari further discloses wherein the controller is configured to receive a command for inquiring the data attribute associated with the logical address, from the external device, and transmit the data attribute in response to the command (para [0067] “The status module 760 allows for this information to be tracked and presented to the host 720 so that the host 720 may make any desired adjustments in how or where data is sent or requested to memory. The host 720 may also use this status to trigger some other proactive or preventative operation, such as wear leveling”). 
As to claim 7, Kim and Harari disclose the invention as claimed above.  Kim further discloses wherein the controller is configured to generate a piece of meta data including the logical address from the external device, a physical address associated with the logical address (para [0007] When a write request is performed, a logical address received from a host is mapped to a physical address, and the write request is performed on the mapped physical address), and an access count (para [0033] write count) indicating the number of read, write, and erase operations (para [0027] a read command or a writ command) performed with the logical address. 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (Kim) US Patent Application No. 2015/0106551 in view of Kojima et al. (Kojima) US Patent Application No. 2018/0059755.
As to claim 8, Kim discloses a memory system (Fig. 1) comprising: a memory device (Fig. 1) including a plurality of memory blocks (Fig. 4 multiple physical addresses reads on this limitation) allocated based on a type of data attribute (para [0036] hot attribute or cold attribute) determined based on a frequency of accessing the piece of data attribute (para [0036] hot attribute or cold attribute and “A hot attribute indicates that the number of write requests for the mapped address is relatively high, and a cold attribute indicates that the number of write requests for the mapped address is relatively low”); and a controller (Fig. 1 Ref. 1000) configured to store a piece of data in a memory block among the plurality of memory blocks based on a data attribute determined based on a frequency of accessing the piece of data (para [0036] hot attribute or cold attribute and “A hot attribute indicates that the number of write requests for the mapped address is relatively high, and a cold attribute indicates that the number of write requests for the mapped address is relatively low”) for the piece of data. 
However, Kim does not specifically disclose receive a command input from an external device the command including a piece of data, a logical address for the piece of data, and a data attribute for the piece of data.
Kojima discloses a command (para [0076] write command) input from an external device (Fig. 1 Ref. 2) the command including a piece of data (para [0069] “write data from the host”), a logical address para ([0076] “a logical address”) for the piece of data, and a data attribute (para [0076] “the meta data -- 
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate receive a command input from an external device the command including a piece of data, a logical address for the piece of data, and a data attribute for the piece of data as taught by Kojima into the system of Kim for the advantages stated above.

Claims 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kojima et al. (Kojima) US Patent Application No. 2018/0059755 in view of Kim et al. (Kim) US Patent Application No. 2015/0106551.
As to claim 12, Kojima discloses a method for operating a memory system (Fig. 1), comprising: receiving a program request (para [0076] write command), a piece of data (para [0069] “write data from the host”), a logical address (para [0076] “a logical address”) and a data attribute (para [0076] “the meta data”) from an external device (Fig. 1 Ref. 2). 
However, Kojima does not specifically disclose the data attribute determined based on a frequency of accessing the piece of data; determining a physical location for storing the piece of data in a memory block allocated based on the data attribute in a memory device; programming the piece of data in the physical location; and associating the logical address with the physical location.
Kim discloses the data attribute determined based on a frequency of accessing the piece of data (para [0036] hot attribute or cold attribute and “A hot 
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the data attribute determined based on a frequency of accessing the piece of data; determining a physical location for storing the piece of data in a memory block allocated based on the data attribute in a memory device; programming the piece of data in the physical location; and associating the logical address with the physical location as taught by Kim into the system of Kojima for the advantages stated above.

As to claim 13, Kojima and Kim disclose the invention as claimed above.  Kim further discloses receiving a command (para [0027] read command) for inquiring the data attribute corresponding to the logical address, from the external 
As to claim 14, Kojima and Kim disclose the invention as claimed above.  Kim further discloses wherein the data attribute is determined based on the frequency (para [0036] A hot attribute indicates that the number of write requests for the mapped address is relatively high, and a cold attribute indicates that the number of write requests for the mapped address is relatively low) of accessing the piece of data during a set period (para [0021] write leveling operation) after the piece of data is stored in the memory device, and wherein the data attribute is determined as one of a hot attribute and a cold attribute (para [0036] hot attribute or cold attribute). 
As to claim 15, Kojima and Kim disclose the invention as claimed above.  Kim further discloses wherein the data attribute is determined based on a frequency (para [0036] A hot attribute indicates that the number of write requests for the mapped address is relatively high, and a cold attribute indicates that the number of write requests for the mapped address is relatively low) of accessing the piece of data during a set period (para [0021] write leveling operation)  after an external command is inputted from the external device, and wherein the data attribute is determined as one of a hot attribute and a cold attribute (para [0036] hot attribute or cold attribute). 
As to claim 16, Kojima and Kim disclose the invention as claimed above.  Kim further discloses counting the number of read, write, and erase operations (para [0027] a read command or a writ command) corresponding to the logical address; and determining the data attribute based on the counted number (para [0033] write count). 
As to claim 17, Kojima and Kim disclose the invention as claimed above.  Kim further discloses wherein the data attribute is hot when the counted number is greater than or equal to a reference value, and the data attribute is cold when the counted number is less than the reference value (para [0036] A hot attribute indicates that the number of write requests for the mapped address is relatively high, and a cold attribute indicates that the number of write requests for the mapped address is relatively low). 
As to claim 18, Kojima and Kim disclose the invention as claimed above.  Kim further discloses further comprising: generating a piece of meta data including the logical address inputted from the external device, a physical address associated with the logical address (para [0007] When a write request is performed, a logical address received from a host is mapped to a physical address), and an access count para ([0033] write count) indicating the number of read, write, and erase operations performed with the logical address.

Allowable Subject Matter
Claims 9-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten or amended to overcome the double patenting rejection set forth in this office action, if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed on 11/4/2021 have been fully considered but they are not persuasive. 
Applicant's remarks on pages 11-12 that the references not teaching determine a data attribute regarding a piece of data stored in a memory block among the plurality of memory blocks based on frequency of accessing the piece of data, associate the data attribute with a logical address for the piece of data, and transmit the data attribute associated with the logical address to an external device have been fully considered but they are not persuasive. 
Kim discloses determine a data attribute (para [0036] hot attribute or cold attribute) regarding a piece of data stored in a memory block among the plurality of memory blocks based on frequency of accessing the piece of data(para [0036] hot attribute or cold attribute and “A hot attribute indicates that the number of write requests for the mapped address is relatively high, and a cold attribute indicates that the number of write requests for the mapped address is relatively low”), associate the data attribute with a logical address (para [0007] a logical address received from a host) for the piece of data. However, Kim does not 
Therefore broadly written claims are disclosed by the references cited.   

Applicant's remarks on pages 13-14 that the references not teaching receive a command input from an external device the command including a piece of data, a logical address for the piece of data, and a data attribute determined based on a frequency of accessing the piece of data have been fully considered but they are not persuasive. 
Kim discloses a memory device (Fig. 1) allocated based on a type of data attribute (para [0036] hot attribute or cold attribute and “A hot attribute indicates that the number of write requests for the mapped address is relatively high, and a cold attribute indicates that the number of write requests for the mapped address is relatively low”) determined based on a frequency of accessing the piece of data attribute (para [0036] hot attribute or cold attribute and “A hot attribute indicates that the number of write requests for the mapped address is relatively high, and a cold attribute indicates that the number of write requests for the 
Therefore broadly written claims are disclosed by the references cited.   

Applicant's remarks on pages 13-14 that the references not teaching receiving a program request, a piece of data, a logical address and a data attribute determined based on a frequency of accessing the piece of data from an external device been fully considered but they are not persuasive. 
Kojima discloses receiving a program request (para [0076] write command), a piece of data (para [0069] “write data from the host”), a logical address (para [0076] “a logical address”) and a data attribute (para [0076] “the 
Therefore broadly written claims are disclosed by the references cited.   

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See attached PTO-892.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

When responding to the office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections.    See 37 C.F.R. ' 1.111(c).

When responding to the office action, Applicants are advised to provide the examiner with the line numbers and page numbers in the application and/or references cited to assist examiner to locate the appropriate paragraphs.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG C KIM whose telephone number is (571)272-4181.  The examiner can normally be reached on M-F 9:30-7:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on (571) 272-3642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Any response to this action should be mailed to:

Commissioner of Patents 
P.O. Box 1450 
Alexandria, VA 22313-1450

or faxed to TC-2100:
(571)-273-8300

Hand-delivered responses should be brought to the Customer Service Window (Randolph Building, 401 Dulany Street, Alexandria, VA 22314).




/HONG C KIM/Primary Examiner, Art Unit 2138